                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN


MERCEDES ARTEAGA, on behalf of
herself and all others similarly situated,

                   Plaintiff,

      v.                                          Case No. 18-cv-621-pp

WIRELESS VISION, LLC, a Michigan limited
Liability Company,

                   Defendant.


                                PROTECTIVE ORDER


      On October 3, 2018, the parties filed a stipulation for entry of a

protective order which contained the parties’ proposed protective order. Dkt.

No. 16. Based on the parties’ stipulation and the factual representations set

forth therein, the Court finds that exchange of sensitive information between or

among the parties and/or third parties other than in accordance with this

order may cause unnecessary damage and injury to the parties or to others.

The Court further finds that the terms of this order and fair and just and that

good cause has been shown for entry of a protective order governing the

confidentiality of documents produced in discovery, answers to interrogatories,

answers to requests for admission, and deposition testimony.

      The court APPROVES the stipulation for entry of protective order, dkt.

no. 16, and under Federal Rule of Civil Procedure 26(c) and Civil Local Rule

26(e) (E.D. Wis.), ORDERS that:
      1.    Scope. All documents and materials produced or received in the

course of discovery of this case, including initial disclosures, responses to

discovery requests, all deposition testimony and exhibits, and information

obtained by third-party subpoenas, as well as all copies, excerpts, quotes or

summaries of such discovery (hereinafter collectively “documents”), are subject

to this Protective Order concerning Confidential Information as set forth below.

As there is a presumption in favor of open and public judicial proceedings in

the federal courts, this Protective Order will be strictly construed in favor of

public disclosure and open proceedings wherever possible.

      2.    Definition of Confidential Information. As used in this

Protective Order, “Confidential Information” is defined as information that the

producing party designates in good faith has been previously maintained in a

confidential manner and should be protected from disclosure and use outside

the litigation because its disclosure and use is restricted by statute or could

potentially cause harm to the interests of the disclosing party or nonparties.

      For purposes of this Protective Order, the parties will make reasonable

efforts to limit their designation of “Confidential Information” to the following

categories of information or documents: (1) non-public confidential

information relating to Defendant’s business, financials, marketing, sales,

policies and procedures; (2) personal and financial information regarding

Plaintiffs, Defendant, and/or third parties; (3) Defendant’s personnel records

and payroll records, including the personnel files and payroll records of

                                         2
Defendant’s current and former employees, whether or not said employees are

or are not expected to be parties to this action; (4) Defendant’s confidential,

proprietary information and trade secrets; and (5) Plaintiffs’ medical records.

Information or documents that are available to the public may not be

designated as Confidential Information.

      Confidential information does not include (a) any information that is in

the public domain at the time of disclosure to a receiving party or becomes part

of the public domain after its disclosure to a receiving party as a result of

publication not involving a violation of this Order, including becoming part of

the public record through trial or otherwise; and (b) any information known to

the receiving party prior to the disclosure or obtained by the receiving party

after the disclosure from a source who obtained the information lawfully and

under no obligation of confidentiality to the designating party.

      By listing these particular categories of information, no party waives its

right to object to the production of such information/documents or to

designate other documents as confidential. The parties have the right to

designate as “Confidential” any documents they believe, in good faith, include

the information as described in the paragraph above.

      3.    Form and Timing of Designation. The producing party may

designate documents as containing Confidential Information, and therefore

subject to protection under this Protective Order, by marking or placing the

words “CONFIDENTIAL” and/or “CONFIDENTIAL - SUBJECT TO PROTECTIVE

                                         3
ORDER” (hereinafter “the marking”) on the document and on all copies in a

manner that will not interfere with the legibility of the document. Alternatively,

whole groups of documents may be designated as “Confidential” in either

answer to written discovery requests prior to production or in any cover letter

or covering e-mail. The categories of documents that may be designated by

group as “Confidential” include the following:

      -- Personnel records and payroll records, including the personnel files
      and payroll records of the parties, and including without limitation,
      Defendant’s current and former employees, whether or not said
      employees are parties and regardless of the source of the information.

      -- Plaintiffs’ medical and psychological records, if any, regardless of the
      source.

      -- Records relating to Defendant’s payroll practices, internal corporate
      structure, product pricing, and business expansion or contraction plans.

      -- Any information that Defendant possesses that is subject to licensing
      or proprietary use agreements with third parties.

      -- Any of Defendant’s internal computer systems and data bases.

      -- Lists or other documents containing the identities of Defendant’s
      employees, including without limitation, employee addresses and pay
      information.

      Further, as used in this Protective Order, “copies” includes electronic

images, duplicates, extracts, summaries or descriptions that contain the

Confidential Information. Any marking will be applied prior to or at the time

the documents are produced or disclosed. If only a portion or portions of the

material on a page qualifies for protection, the producing party also must

clearly mark the page as CONFIDENTIAL.

                                        4
         Applying the marking to a document does not mean that the document

has any status or protection by statute or otherwise except to the extent and

for the purposes of this Protective Order. Except as otherwise set forth

hereinabove, copies that are made of any designated documents must also bear

the marking, except that indices, electronic databases, or lists of documents

that do not contain substantial portions or images of the text of marked

documents and do not otherwise disclose the substance of the Confidential

Information are not required to be marked. Where documents require marking

and are so marked, by marking a designated document as confidential or

otherwise claiming confidentiality, the designating attorney, or the party

appearing pro se, thereby certifies that reasonable cause exists to assert that

the document contains Confidential Information as defined in this Protective

Order.

      4.      Inadvertent Failure to Designate. Inadvertent failure to

designate any document or material as containing Confidential Information will

not constitute a waiver of an otherwise valid claim of confidentiality pursuant

to this Protective Order, so long as a claim of confidentiality is asserted within

fourteen (14) days after discovery of the inadvertent failure or prior to

disclosure by notifying all other counsel in writing of the claim of

confidentiality.

      5.      Depositions. Deposition testimony will be deemed confidential

only if designated as such when the deposition is taken or within fourteen (14)

                                         5
days after receipt of the deposition transcript by notifying all other counsel in

writing of the claim of confidentiality.

      Such designation must be specific as to the portions of the transcript

and/or any exhibits to be protected. There shall be no need to re-designate

documents or exhibits which have been previously designated as Confidential

Information.

      6.     Protection of Confidential Material.

             (a)     General Protections. Designated Confidential Information

must be used or disclosed solely for purposes of prosecuting or defending this

lawsuit, including any appeals arising therefrom. In a putative class action,

Confidential Information may be disclosed only to the named plaintiff(s) and

not to any other member of the putative class. Such information may not be

used for purposes of other litigation, including without limitation, any other

Fair Labor Standards Act (“FLSA”) or state law wage and hour claims against

Defendant.

             (b)     Who May View Designated Confidential Information.

Except with the prior written consent of the designating party or prior order of

the court, designated Confidential Information may only be disclosed to the

following persons:

             (1)     Parties, and counsel for the parties, who are actively
                     engaged in the conduct of this litigation, and the
                     partners, associates, secretaries, legal assistants and
                     employees or agents of such counsel, to the extent


                                           6
                  reasonably necessary to render professional services to
                  the litigation;

            (2)   The court and court personnel, including any special
                  master appointed by the court, and members of the
                  jury;

            (3)   Court reporters, recorders, and videographers engaged
                  for depositions;

            (4)   Any mediator appointed by the court or jointly selected
                  by the parties;

            (5)   Any expert witness, outside consultant, or investigator
                  retained specifically in connection with this litigation,
                  but only after such persons have completed the
                  certification contained in Attachment A,
                  Acknowledgment and Agreement to be Bound;

            (6)   Any potential, anticipated, or actual fact witness and
                  his or her counsel, but only to the extent such
                  confidential documents or information relates to the
                  deposition, but only after such persons have
                  completed the certification contained in Attachment A,
                  Acknowledgment and Agreement to be Bound;

            (7)   The author or recipient of the document (not including
                  a person who received the document in the course of
                  the litigation);

            (8)   Independent providers of document reproduction,
                  electronic discovery, or other litigation services
                  retained or employed specifically in connection with
                  this litigation; and

            (9)   Other persons only upon consent of the producing
                  party and on such conditions as the parties may agree.

            (c)   Control of Documents. The parties must take reasonable

efforts to prevent unauthorized or inadvertent disclosure of documents

designated as containing Confidential Information pursuant to the terms of this

                                       7
Protective Order. Counsel for the parties, or the party appearing pro se, must

maintain the originals of the forms signed by those persons acknowledging

their obligations under this Protective Order subject to the same terms and

time periods as set forth in Section 10(b).

      7.    Filing of Confidential Information. Without written permission

from the designating party or a Court order secured after appropriate notice to

all interested persons, a party may not file in the public record in this action

any Confidential Information. Motion papers or other Court filings that

disclose Confidential Information shall automatically be deemed confidential

subject to the terms of the Protective Order, unless otherwise agreed in writing

by the parties, and parties must take the necessary steps to file under seal

where Confidential Information is unavoidably used in the body of the motion.

If the Confidential Information is contained in exhibits, unless otherwise agreed

in writing by the parties, then the parties must take the necessary steps to file

the exhibits under seal.

      The parties understand that the Confidential Information may be filed

under seal only with the permission of the court after proper motion. If the

motion is granted and the requesting party permitted to file the Confidential

Information under seal, only the Court, counsel of record and unrepresented

parties will have access to the sealed documents.




                                         8
      8.    Challenges to a Confidential Designation. The designation of

any material or document as Confidential Information is subject to challenge

by any party. The party receiving the Confidential Information shall not be

obligated to challenge the propriety of the confidential designation at the time

made, and failure to do so shall not preclude a subsequent challenge thereof.

Before filing any motion or objection to a confidential designation, the objecting

party must provide written notice and confer in good faith to resolve the

objection informally without judicial intervention. If the challenge cannot be

expeditiously and informally resolved, any party may, on reasonable notice of

not less than two business days, apply for appropriate ruling(s) from the Court.

A party that elects to challenge a confidentiality designation may file and serve

a motion that identifies the challenged material and sets forth in detail the

basis for the challenge. The burden of proving the necessity of a confidentiality

designation remains with the party asserting confidentiality. Until the court

rules on the challenge, all parties must continue to treat the materials as

Confidential Information under the terms of this Protective Order.

      9.    Use of Confidential Documents or Information at Trial or

Hearing. Nothing in this Protective Order will be construed to affect the use of

any document, material, or information at any trial or hearing. A party who

intends to present or that anticipates that another party may present Confi-

dential Information at a hearing or trial must bring that issue to the attention

of the court and the other parties without disclosing the Confidential




                                        9
Information. The court may thereafter make such orders as are necessary to

govern the use of such documents or information at the hearing or trial.

      10.   Obligations on Conclusion of Litigation.

            (a)    Order Remains in Effect. Unless otherwise agreed or

ordered, all provisions of this Protective Order will remain in effect and

continue to be binding after conclusion of the litigation.

            (b)    Return of Confidential Documents. Within thirty (30) days

after this litigation concludes by settlement, final judgment, or final order,

including all appeals, all documents designated as containing Confidential

Information, regardless of when designated, including copies as defined above,

must be returned to the party who previously produced the document, unless:

(1) the document has been offered into evidence or filed without restriction as

to disclosure; (2) the parties agree to destruction of the document to the extent

practicable in lieu of return;1 or (3) as to documents bearing the notations,

summations, or other mental impressions of the receiving party, that party

elects to destroy the documents and certifies to the producing party that it has

done so. Notwithstanding the foregoing, to the extent that Counsel is required

by governing bar rules or malpractice policy requirements to maintain any files


   1The  parties may choose to agree that the receiving party must destroy
documents containing Confidential Information and certify the fact of
destruction, and that the receiving party may use destruction instead of being
required to locate, isolate and return e-mails (including attachments to
e-mails) that may include Confidential Information, or Confidential
Information contained in deposition transcripts or drafts or final expert
reports.

                                        10
for any period of time, such files shall not be returned or destroyed and

counsel shall be permitted to retain such files which shall be maintained as

confidential and subject to this Agreement.

            (c)    Retention of Work Product. Notwithstanding the above

requirements to return documents, counsel may retain attorney work product,

including an index which refers or relates to designated Confidential

Information, so long as that work product does not duplicate verbatim

substantial portions of the text or images of designated documents. This work

product will continue to be confidential under this Protective Order.

      11.   Order Subject to Modification. This Protective Order is subject

to modification by the court on its own motion or on motion of any party or any

other person with standing concerning the subject matter. The Order must

not, however, be modified until the parties have been given notice and an

opportunity to be heard on the proposed modification.

      12.   No Prior Judicial Determination. This Protective Order is

entered based on the representations and agreements of the parties and for the

purpose of facilitating discovery. Nothing in this Protective Order will be

construed or presented as a judicial determination that any document or

material designated as Confidential Information by counsel or the parties is

entitled to protection under Fed. R. Civ. P. 26(c) or otherwise until such time as

the court may rule on a specific document or issue.

      13.   Persons Bound by Protective Order. This Protective Order will

take effect when entered and is binding upon all counsel of record and their

                                       11
law firms, the parties, and persons made subject to this Protective Order by its

terms.

      14.    Jurisdiction. The court’s jurisdiction to enforce the provisions of

this Protective Order will terminate on the final disposition of this case. But a

party may file a motion to seek leave to reopen the case to enforce the

provisions of this Protective Order or file a separate action in the jurisdiction of

a party making improper disclosures.

      15.    Protections Extended to Third-Party’s Confidential

Information. The parties agree to extend the provisions of this Protective

Order to Confidential Information produced in this case by third parties,

automatically with respect to information to which automatic confidentiality

applies; otherwise, if timely requested by the third party or by a current party

to the litigation, provided the Confidential Information relates to the party

requesting the designation. Nothing herein shall be construed to limit any

subsequent or separate protective order on the subject of information

subpoenaed or obtained from third parties.

      16.    Information or Materials Subpoenaed, or Ordered Produced in

Other Litigation.

      (a)    Any party desiring to issue or cause to be issued any subpoena to

a third party to obtain information or materials (“3d party discovery”) shall

provide counsel for the other parties with a copy of the proposed subpoena and

any attachments prior to issuance in order that any objections (such as,




                                         12
privilege, overbreadth, proportionality, etc. ) may be brought to the attention of

the court prior to issuance of any subpoena.

      (b)   Any party issuing or causing to be issued any subpoena, after

complying with Subpart (a) hereof, shall provide counsel for the other parties

with a copy of the subpoena and any attachments as issued and state the date

of issuance.

      (c)   Any party issuing or causing to be issued any subpoena, shall

provide to counsel for the other parties copies of any information or materials

obtained as a result of the subpoena.

      (d)   Further, the terms of any prior or subsequent Protective Order are

incorporated herein as though fully re-written, unless inconsistent herewith.

      (e)   Within thirty (30) days after this litigation concludes by settlement,

final judgment, or final order, including all appeals, all discovery information

and materials obtained from third parties, whether or not designated as

containing Confidential Information, including copies, must be destroyed,

unless: (1) the information or materials have been offered into evidence or filed

without restriction as to disclosure; or (2) as to documents bearing the

notations, summations, or other mental impressions of the receiving party, that

party elects to destroy the documents and certifies to the producing party that

it has done so. Notwithstanding the foregoing, to the extent that Counsel is

required by governing bar rules or malpractice policy requirements to maintain

any files for any period of time, such files shall not be returned or destroyed




                                        13
and counsel shall be permitted to retain such files which shall be maintained

as confidential and subject to this and any other Protective Order.

      (f)   Third party discovery shall be kept in the custody and care of

counsel of record for the parties, excepting in house counsel, to this action

and/or any expert retained by the parties who has complied with any prior or

subsequent Protective Order, and shall be disclosed and used only for the

purposes of the conduct of this case, and for no other purpose. Such

information and material shall be disclosed only to the extent essential to the

preparation of this case, and for no other purpose.

      (g)    Individuals having knowledge of third party discovery by virtue of

their participation in the conduct of this case shall use the confidential

material or information obtained from the confidential material only for

purposes of this case and for no other purpose. Such individuals shall not

disclose any confidential material to any person or persons not party to or

involved as counsel or counsel's agents in the conduct of this case.

      (h)   If a receiving party is served with a subpoena or an order issued in

other litigation that would compel disclosure of any material or document

designated in this action as Confidential Information, the receiving party must

so notify the party to whom the Confidential Information relates, in writing,

immediately and in no event more than three (3) business days after receiving

the subpoena or order. Such notification must include a copy of the subpoena

or court order.




                                        14
      The receiving party also must immediately inform in writing the party

who caused the subpoena or order to issue in the other litigation that some or

all of the material covered by the subpoena or order is the subject of this

Protective Order. In addition, the receiving party must deliver a copy of this

Protective Order promptly to the party in the other action that caused the

subpoena to issue.

      The purpose of imposing these duties is to alert the interested persons to

the existence of this Protective Order and to afford the party to whom the

Confidential Information relates in this case an opportunity to try to protect its

Confidential Information in the court from which the subpoena or order issued.

The party to whom the Confidential Information relates bears the burden and

the expense of seeking protection in that court of its Confidential Information,

and nothing in these provisions should be construed as authorizing or

encouraging a receiving party in this action to disobey a lawful directive from

another court. The obligations set forth in this paragraph remain in effect

while the receiving party has in its possession, custody, or control Confidential

Information relating to another party to this case requested pursuant to

subpoena or order issued in other litigation.

      17.   Inadvertent Disclosure of Confidential Information Covered by

Attorney-Client Privilege or Work Product. The inadvertent disclosure or

production of any information or document that is subject to an objection on

the basis of attorney-client privilege or work-product protection, including, but

not limited, to information or documents that may be considered Confidential

                                        15
Information under this Protective Order, will not be deemed to waive a party’s

claim to its privileged or protected nature or to estop that party, or the privilege

holder, from designating the information or document as attorney-client

privileged or subject to the work-product doctrine at a later date. Any party

receiving any such information or document must return it upon request to the

producing party. Upon receiving such a request as to specific information or

documents, the receiving party must return the information or documents to

the producing party within seven (7) days, regardless of whether the receiving

party agrees with the claim of privilege and/or work-product protection.

Disclosure of the information or document by the other party prior to such

later designation will not be deemed a violation of the provisions of this

Protective Order. The provisions of this section constitute an order pursuant to

Rules 502(d) and (e) of the Federal Rules of Evidence; however, the recipient of

the inadvertently disclosed information may seek reconsideration on the basis

that the information was not attorney-client privileged or work product,

regardless of the disclosure, i.e., waiver may not be asserted to support the

request for reconsideration.

      18.   Improper Disclosures by Plaintiff(s). With respect to any

improper disclosure of Confidential Information by Plaintiff(s), including

without limitation, opt-in Plaintiffs, Defendant shall be entitled to appropriate

remedies with respect to any action to enforce the provisions of this Protective

Order.




                                        16
Dated in Milwaukee, Wisconsin this 12th day of October, 2018.

                             BY THE COURT:


                             _____________________________________
                             HON. PAMELA PEPPER
                             United States District Judge




                               17
